Title: Enclosure: Summary of Meteorological Observations by Alden Partridge, [ca. 9 December 1815]
From: Partridge, Alden
To: 


            
              ca. 9 Dec. 1815
            
            Meteorological Table
            Containing the Results of a Series of Observations made at West Point, State of New York, from April 5th to October 31st 1810
            
              
                Months
                No of Observations
                Thermometer
                Barometer.
                Date of the greatest degree of Cold in each month
                Date of the greatest degree of heat in each month
                No of Pleasant Days
                No of Days on which rain fell.
                No of Cloudy Days without Rain
                No of Days partly clear and partly Cloudy.
              
              
                Greatest degree of Cold
                Greatest degree of heat
                Mean Temperature
                Greatest Variations
                Diff. of Temperature between each succeeding month
                Greatest Altitude
                Least Altitude
                Mean Altitude
                Greatest Variations
              
              
                April
                  73
                 33° 
                 80° 
                 60°
                 47° 
                 
                30.00 
                29.16 
                29.60
                  .80
                 11h sunrise 
                 27th PM
                  12 
                  7 
                 
                  6 
              
              
                May
                  86
                 37
                 94
                 66110 
                 57
                  6110 
                29.83
                28.94
                29.59
                  .89
                  8h do
                 29h 4 PM
                  18
                  8
                 1
                  4
              
              
                June
                  85
                 52
                 86
                 72¾
                 34
                  61320
                29.85
                29.40
                29.61
                  .45
                  8h do
                 16h & 17h 
                  13
                 13
                 1
                  3
              
              
                July
                  70
                 65
                 88
                 76
                 23
                  3¼
                29.80
                29.38
                29.59
                  .42
                  2d do
                 12th PM
                  15
                 13
                 1
                  2
              
              
                August
                  90
                 49
                 90
                 74½
                 41
                  1½
                29.80
                29.30
                29.58
                  .50
                 31st AM
                 12th do
                  13
                 15
                 
                  3
              
              
                Septemr
                  90
                 46
                 84
                 66⅔
                 38
                  8⅙
                30.08
                29.53
                29.76
                  .55
                 
                 
                  14
                  9
                 2
                  5
              
              
                October
                  73
                 29
                 79
                 55¼
                 50
                 11312
                30.16
                29.04
                29.70½ 
                 1.12
                 
                 
                  16
                  9
                 2
                  4
              
              
                From the 5th April, to 31st Octr 1810
                 567 
                 29°
                 94°
                 67°27
                 65°
                 
                30.16
                28.94
                29.63
                 1.22 
                 
                 
                 101
                 74
                 7 
                 27
              
            
            
            
            Meteorological Table
            Containing the Results of a Series of Observations made at West Point, State of New York from the 1st April to 31st May 1811, & also from the 11th May to the 30th Novr 1812
            
              
                AD. 1811
                No of Observations
                Thermometer
                Barometer.
                Date of the greatest Degree of Cold.
                Date of the greatest Degree of heat.
                Depth of Snow in inches
                No of Clear Days.
                No of Days on which rain fell.
                No of Days on which Snow fell.
                No of Cloudy Days.
                No of Days partly Clear and partly Cloudy.
              
              
                Months.
                Greatest degree of Cold
                Greatest Degree of heat
                Mean Temperature
                Greatest variations
                Diff. of temperature between each succeeding month.
                Greatest Altitude
                Least Altitude
                Mean Altitude
                Greatest variations
              
              
                April.
                  90 
                 27° 
                 82° 
                 52°
                 55° 
                 
                 30.10 
                 29.10 
                 29.44 
                 1.00 
                  2d
                 18h
                 
                 14.  
                  8  
                 2 
                 
                  6 
              
              
                May.
                  75
                 40
                 77
                 60
                 37
                  8°
                 30.06
                 29.10
                 29.66
                  .96
                  3d
                  7h
                 
                 17 
                 11.
                 
                 1 
                  2
              
              
                From April 1st to May 31st
                 165
                 27°
                 82°
                 56°
                 55°
                 
                 30.10
                 29.10
                 29.55
                 1.00
                Aprl 2d
                Arl 18.
                 
                 31 
                 19
                 2
                 1
                  8.
              
              
                AD. 1812
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
              
              
                May
                  59
                 46
                 79
                 61
                 33
                 
                 29.91
                 29.23
                 29.60
                  .68
                 17th
                 31
                 
                  3
                  9
                 
                 1
                  7
              
              
                June
                  77
                 57
                 86
                 71⅓ 
                 29
                 10⅓
                 29.76
                 29.20
                 29.49
                  .56
                  5h
                  9h
                 
                  3
                 18
                 
                 
                  9
              
              
                July
                  92
                 56
                 91
                 76
                 35
                  4⅖
                 29.80
                 29.40
                 29.59
                  .40
                  1st
                  7h
                 
                  8
                 11
                 
                 
                 12
              
              
                August
                  78
                 63
                 87
                 73⅓
                 24
                  2⅔
                 29.85
                 29.40
                 29.60
                  .45
                 13h
                 25h
                 
                  5
                 13
                 
                 1
                 12
              
              
                Septembr
                  89
                 48
                 81
                 66⅓
                 33
                  7215
                 29.98
                 29.27
                 29.72
                  .71
                 21st
                  2d
                 
                  6
                 11
                 
                 3
                 10
              
              
                Octr
                  57
                 40
                 78
                 55⅔
                 38
                 10815 
                 30.00
                 29.20
                 29.66
                  .80
                 24h
                  2d
                 
                  5
                  9
                 
                 1
                 16
              
              
                Novemr
                  89
                 22
                 67
                 44
                 45
                 11⅔
                 30.16
                 29.08
                 29.57
                 1.08
                 25h
                  5h
                 
                  5
                  7
                 2
                 3
                 13
              
              
                From may 11th to Novr 30th
                 541
                 22°
                 91°
                 66°
                 69°
                 
                 30.16
                 29.08
                 29.60
                 1.08
                Novr 25h
                July 7th
                 
                 35
                 78
                 2
                 9
                 79
              
            
            
            
            Meteorological Table.
            Containing the Results of a Series of Observations made at Norwich, State of Vermont from the 1st July 1811 to the 1st May 1812.
            
              
                Months.
                No of observations
                Thermometer
                Barometer.
                Date of the greatest degree of Cold.
                Date of the greatest degree of heat.
                Depth of Snow in inches
                No of Clear Days.
                No of Days, on which rain fell.
                No of Cloudy Days.
                No of Days on which snow fell.
                No of Days partly Clear & partly Cloudy.
              
              
                Greatest degree of Cold
                Greatest degree of heat
                Mean Temperature
                Greatest Variations
                Diff. of temperature between each succeeding month
                Greatest Altitude
                Least Altitude.
                Mean Altitude
                Greatest variations
              
              
                July
                  40
                  50° 
                 92° 
                 70⅔° 
                  42° 
                 
                 29.19 
                 28.71 
                 28.91 
                  .46 
                 27th
                 18th
                 
                 14 
                 16 
                 
                 
                  1 
              
              
                August
                  90
                  45
                 92
                 70
                  47
                   ⅔
                 29.30
                 28.75
                 28.67
                  .54
                  9th
                 20h
                 
                 18
                  9
                  1  
                 
                  3
              
              
                September
                  84
                  31
                 85
                 65
                  54
                  5
                 29.24
                 28.55
                 28.94
                  .69
                  27th
                  4h
                 
                 17
                  7
                  2
                 
                  4
              
              
                October
                  83
                  17
                 75
                 47
                  58
                 18
                 29.42
                 28.50
                 28.99
                  .92
                 27h
                 12h
                   3510
                 13
                 12
                  3
                  2 
                  1
              
              
                November
                  82
                  12
                 51
                 32½
                  39
                 14½
                 29.44
                 28.40
                 28.95
                 1.04
                 26h
                  9h
                   5
                  7
                 13
                  3
                  3
                  4
              
              
                December
                  87
                 −16
                 48
                 19½
                  64
                 13
                 29.20
                 28.09
                 28.74
                 1.11
                 
                 
                  23910 
                  3
                  2
                  9
                  8
                  9
              
              
                January
                  88
                 −24
                 36
                 14
                  60
                  5½
                 29.23
                 28.09
                 28.60
                 1.14
                 18h
                 26h
                  23410
                  3
                 
                  6
                 16
                  6
              
              
                February
                  75
                 −31
                 35
                 15
                  66
                  1
                 29.14
                 28.15
                 28.77
                  .99
                 25
                  4.
                  38
                  7
                  1
                  2
                 13
                  6.
              
              
                March
                  86
                 − 4
                 51
                 24⅔
                  47
                  9⅓
                 29.25
                 28.45
                 28.90
                  .80
                  2d
                 27h
                  14110
                 10
                  3
                  4.
                  7
                  7
              
              
                April
                  79
                  23
                 65
                 40
                  42
                 15⅔ 
                 29.26
                 28.38
                 28.89
                  .88
                 12.
                 25
                   5
                  5
                  7
                  2
                  3
                 13
              
              
                From the 1st July 1811 to 1st May 1812
                 794
                 −31°
                 92°
                 39910°
                 123°
                 
                 29.44
                 28.09
                 28.83
                 1.35
                Feb. 25.
                July 18.
                 112910 
                 97
                 70
                 32
                 52
                 54.
              
            
            
              
                Note:
                 The Town of Norwich is situated in the East part, of the State of Vermont, adjoining Connecticut River, & opposite Dartmouth College, in the State of New Hampshire, in north Lat. 43.° 33.′—The Altitude of
			 that part of the Town, where the Observations were made, above tide-water, I found, by Barometrical Calculation, to be 917 feet & 629 feet above Connecticut River. In the 2d Column, of the above Table, whenever the sign −Cypher, thus −16° denotes that the Thermometer was 16 degrees below Cypher.
              
            
            
            
            Meteorological Table
            Containing the Results of a Series of Observations made at West Point, State of New York, from April 1st to Decr 1st 1813.
            
              
                Months
                No of Observations
                Thermometer
                Barometer.
                Date of the greatest degree of Cold
                Date of the greatest degree of heat
                No of Clear Days
                No of Days on which rain fell.
                No of Days on which snow fell.
                No of Cloudy Days.
                No of Days partly clear & partly Cloudy.
              
              
                Greatest degree of cold
                Greatest degree of heat
                Mean Temperature
                Greatest Variations
                Diff. of Temperature between each succing month
                Greatest Altitude
                Least Altitude
                Mean Altitude
                Greatest Variations
              
              
                April
                  90 
                 37°
                 76°
                 56⅔° 
                 14⅓° 
                 
                 30.06 
                 29.14 
                 29.68 
                  .82 
                  1st
                 20th
                  3 
                 11 
                 
                 
                  16 
              
              
                May
                  87
                 46
                 80
                 61⅓
                 34
                  4⅔ 
                 29.90
                 29.37
                 29.63
                  .53
                  7h
                 24h
                  2
                 18
                 
                 1 
                  10 
              
              
                June
                  90
                 53
                 90
                 75
                 37
                 13⅔
                 30.03
                 29.34
                 29.63
                  .69
                   1st
                 18h
                  2
                 12
                 
                 
                  16 
              
              
                July
                  92
                 62
                 93
                 75¼
                 31
                   ¼
                 29.97
                 29.29
                 29.61
                  .68
                  6th
                  9th
                  2
                 13
                 
                 
                  16 
              
              
                August
                  91
                 61
                 91
                 78
                 30
                  2¾
                 29.97
                 29.29
                 29.66
                  .69
                 19h
                  7h
                  8
                 11
                 
                 
                  12 
              
              
                Sepr
                  88
                 52
                 92
                 69¾
                 40
                  8¼
                 29.94
                 29.27
                 29.68
                  .67
                 30h
                 13h
                  6
                  8
                 
                 
                  16 
              
              
                October
                  93
                 32
                 68
                 55½
                 36
                 14¼
                 30.05
                 29.00
                 29.45
                 1.05
                 22d
                 17th
                  4
                 11
                 2 
                 3
                  11 
              
              
                Novembr
                  87
                 25
                 69
                 46½
                 22½
                  9
                 30.10
                 29.23
                 29.66
                  .81
                 15h
                 10th
                  8
                  6
                 2
                 1
                  13 
              
              
                From April 1st to Decr  1st
                 718
                 25°
                 93°
                 64¾°
                 68°
                 
                 30.10
                 29.00
                 29.62
                 1.10
                Novr 15th
                July 9th
                 35 
                 90
                 4
                 5
                 110.
              
            
            
            
            Meteorological Table
            Containing the Results of a Series of Observations, made at West Point, State of New York, from the 1st March to the 30th Novr 1814, inclusive.
            
              
                Months.
                No of Observations
                Thermometer
                Barometer
                Date of the greatest Degree of Cold
                Date of the greatest Degree of Heat.
                Depth of Snow in inches
                No of clear Days.
                No of Days on which rain fell
                No of Cloudy Days.
                No of Days on which snow fell.
                No of Days partly Clear, & partly cloudy.
              
              
                Greatest degree of cold
                Greatest degree of heat
                Mean Temperature
                Greatest Variations
                Diff. of temperature between each succeeding month.
                Greatest Altitude
                Least Altitude
                Mean Altitude
                Greatest Variations
              
              
                March
                  92° 
                  8°
                 65° 
                 39°
                 31° 
                 
                 29.98 
                 28.83 
                 29.46 
                  1.15 
                  5th
                 30h
                 
                  6 
                  4 
                  1 
                  6 
                  14 
              
              
                April
                  89
                 35 
                 84
                 54⅙ 
                 49
                 15⅙
                 30.04
                 29.11
                 29.65
                 00.93
                 12h
                 27h
                 
                  2
                  9
                  2
                 00
                  17
              
              
                May
                  90
                 41
                 89
                 68¼
                 48
                 14½
                 29.81
                 29.20
                 29.49
                 00.61
                  2d
                  4h
                 
                 00
                 14
                 00
                 00
                  17
              
              
                June
                  87
                 54
                 90
                 71⅓
                 36
                  3112  
                 29.93
                 29.34
                 29.64
                 00.59
                  24h
                 29h
                 
                  2
                  9
                 00
                 00
                  19
              
              
                July
                  92
                 53
                 92
                 75¼
                 39
                  31112
                 29.80
                 29.19
                 29.59
                 00.61
                 13h
                 16h
                 
                  6
                 10
                  3
                 00
                  12
              
              
                August
                  56
                 55
                 94
                 7219
                 39
                  317
                 29.98
                 29.30
                 29.68
                 00.68
                 22d
                  2d
                 
                  5
                  7
                  2
                 00
                  17
              
              
                September
                  87
                 40
                 90
                 66¼
                 50
                  567
                 29.97
                 29.28
                 29.59
                 00.69
                 26h
                  3d
                 
                  3
                  9
                  2
                 00
                  16
              
              
                October
                  91
                 31
                 75
                 53¾
                 44
                 12½
                 30.08
                 29.24
                 29.53
                 00.84
                 24th
                 14h
                 
                  5
                  5
                 00
                 00
                  21
              
              
                November
                  88
                 21
                 64
                 4217
                 43
                 11⅔
                 30.25
                 29.16
                 29.74
                  1.09
                 29h
                 14h
                 3 
                  4
                 13
                  13
                  2
                  10
              
              
                From March 1st to Novr 30th 1814
                 772
                  8°
                 94°
                 60¼°
                 86°
                 
                 30.25
                 28.83
                 29.60
                  1.42
                March 5h
                Augst 2d
                 3
                 33
                 80
                 11
                  8
                 143
              
            
           